Rothrock, J.
— These cases present substantially the same questions which are determined in the case of Whiting, McKenna & Co. v. Root, p. 292, ante, and other cases against the same defendant, decided at the present term, and the rights of these plaintiffs and the liability of the defendant are the same as in other cases.
It is claimed in these cases that there should have been no reference because they are law actions, and the reference was made without the consent of the parties. The petitions contained proper allegations for equitable relief, and we think the order of reference was properly made. However that may be, we hold that the defendant is liable upon the face of the contract. The construction of the contract was a question for the court, and the defendant would have gained nothing by a jury trial.
Affirmed.